Title: From Louisa Catherine Johnson Adams to John Adams, 4 September 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					New York 4 Septbr. 1824
				
				I was so much occupied during my stop at Borden Town I could not answer your Letter therefore busy myself here having nothing to do with all the nonsense I can think of for pastime. You can easily conceive, the dreariness of my situation travelling alone with your father who though more of a  than I can recollect since the earliest period of our marriage is still too much of a Statesman to be much of a companion to a Lady—besides being perpetually interrupted by visitors—We left Borden Town at nine o’clock yesterday morning and the gage in the Steam Boat worried him very much—During our trip a Man went up to him and offered him some very fine peaches which he refused to accept but the man appeared so mortified that your father took them upon which the man said he that John Q Adams had many friends in New York as well as enemies—When we left the Boat this man shook hands with him most heartily and I never saw a countenance express more delight—We arrived late in the Eveng. at seven o’ clock and were absolutely obliged to go to bed early for want of something to do after partaking of a supper similar to the one had at the Mansion Hotel in Philadelphia over which I grumbled so much that your father said I must be growing great I gave my self such airs—My bed was worse than my supper being full of so hungry a company that I could neither lay nor sleep in addition to which we had an alarm of fire which lasted through a great part of the night—Thus the many comforts which your father had anticipated for me and for which he had so much pressed my journey vanished into air and left only scars behind and heat and every disagreeable feeling—I began this Letter in the Drawing Room but in this very dignified way of travelling every thing appropriate to station or to distinction is abandoned and every Gentleman who comes necessarily banishes me to my bed room a place about as big as a nut Shell without its sweetness—Poor Johnson!! I scarcely know whether to rejoice or to grieve at what has occurred on the whole I believe the latter former is the most correct feeling for the occasion for nothing renders a couple so miserable the moment the infatuation of the belle passion is over as family discord and however willing nay desirous we may be to FORGET, moments of regret perpetually recur and lead to discontent if not to reproach embittering all the enjoyments of conubial life—If she changes her faith for the love of Johnson no sacrifice on his part will be sufficient to satisfy her and her family and if he gives up his profession his early prospects and all his future views of life will be damped if not destroyed and the consequences are natural and certain. Such a state of things requires profound reflection and such an old Lady as the Mother may do much harm.—The Fayette mania is till at its height and not likely to diminish for some Months. La Fayette Corn ditto Peaches &c. are selling at the Philadelphia market and as the Ladies waists are to be encircled by LaFayettes I do not see why the Gentlemen do not introduce do BREECHES or a new LA FAYETTE BREED—Your Mother—
				
					
				
				
					Tell your Aunt Caroline I met with some pretty Caps at five Dollars a piece without Lace—and give love to all—
				
			